Korner, Ohaii-man:
Proceeding for the redetermination of income-tax liability for the calendar year 1922. The deficiency and penalty for delinquency as determined by the Commissioner is $1,139.96.
FINDINGS OF FACT.
Petitioner is an individual engaged in the produce business at West Palm Beach, Fla. In the calendar year 1922 the petitioner realized net income from his produce business in the amount of $6,212. In the same year he engaged in certain real estate transactions in Florida and in Pawtucket, R. I., from which transactions he realized a net income of $4,295. The total net taxable income for the year from all sources was in the amount of $10,501.
Petitioner filed no tax return for the year 1922. Thereafter, the collector of internal revenue filed a return for the petitioner under the provisions of section 3176 of the Revised Statutes, as amended by section 1311 of the Revenue Act of 1921. In such return the statutory penalty of 25 per cent for delinquency was added, no reason for the failure to file the return having been shown.

Judgment will be entered on 15 days' notice, in accordance with Rule 50, including the 'addition of the statutory penalty for delinquency of %5 per cent of the amount of the tax.